Exhibit 10.1

 



 

AMENDMENT NO. 1

TO LICENSE AND DISTIBUTION AGREEMENT

 

 

 

THIS AMENDMENT NO. 1 (“Amendment”), effective this 1st day of February, 2016
(the “Amendment Effective Date”), is entered into by and between NIPRO CONSUMER
HEALTHCARE, INC., d/b/a P.J. NOYES COMPANY, a New Hampshire corporation, with
its principal offices located at 89 Bridge Street, Lancaster, New Hampshire
03584 (“LICENSOR”), and Span-America Medical Systems, Inc., a South Carolina
corporation, with its principal offices located at 70 Commerce Center,
Greenville, South Carolina 29615 (“LICENSEE”) Licensor and Licensee are
hereinafter individually referred to as “Party” and collectively as the
“Parties.

 

 

Background

 

WHEREAS, Licensor and Licensee entered into a License and Distribution Agreement
effective October 4, 2010 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Licensor and Licensee agree as follows:

 

Amendment

 

 

1.

The term of the Agreement is extended through December 31, 2020.

 

Except as expressly modified by this Amendment, the terms and provisions of the
Agreement are hereby ratified and confirmed.

 

The Parties have caused this Amendment to be executed by their respective duly
authorized officers.

 

SPAN-AMERICA MEDICAL SYSTEMS, INC.

 

NIPRO CONSUMER HEALTHCARE, INC., d/b/a P.J.

   

 

 

NOYES COMPANY

              By:

/s/ Richard C. Coggins

  By:

/s/ Dean G. Sorrentino 

   

 

   

 

  Name:

Richard C. Coggins

  Name:

Dean G. Sorrentino 

   

 

   

 

  Title:

CFO

  Title:

CFO 

   

 

   

 

  Date:

2/1/16

  Date:

2/2/16 

 

 